Title: General Orders, 18 September 1780
From: Washington, George
To: 


                        

                            Head Quarters Steenrapia Monday September 18. 1780
                            Parole Washington
                            Countersigns War, Watch.
                            Watchword Wisdom
                        
                        For the day Tomorrow
                        Brigadier General Clinton
                        Colonel Wyllys
                        Lieutenant Colonel Conway
                        Major Edwards
                        Brigade Major Woodbridge
                        The General desires the old officers of the day to favor him with their Company at dinner during the absence
                            of the Commander in Chief.
                        At a Court of Enquiry called by desire of Colonel Angell, to enquire into a report relative to his being
                            absent from his regiment in the action at Springfield the 23d of June last Colonel Nixon President.
                        The Court having heard and duly considered the evidence are unanimously of opinion that Colonel Angell was in
                            the Action at Springfield of the 23d of June last with his regiment and in the execution of his duty and behaved like a
                            brave and good officer.
                        Major Genl Greene accepts and approves the report.
                        At a divison General court martial the 15th instant by order of Major General Marquis de la Fayette, Colonel
                            Swift President Lieutenant William Mills of Colonel Gematt’s regiment of Light Infantry was tried for "Disobedience of
                            Orders" and unanimously acquitted.
                        At the same Court Ensign Jonathan T. Rawson of the same regiment was tried upon the same charge and
                            unanimously acquitted.
                        Major General Greene approves the acquittals and orders Lieutenant Mills and Ensign Rawson released from
                            arrest.
                        After Orders Septemr 18—5 ôclock
                        The Army to march at the shortest Notice—Everything to be in perfect readiness for a movement.
                        One hundred fatigue men to parade tomorrow morng at seven ôclock on the Grand Parade—with their Arms and two
                            days provisions if to be had.
                        Meigs’s regiment to march very early tomorrow morning.
                        The commanding officer will call this Evening at General Greene’s Quarters for orders.
                    